Citation Nr: 1625812	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-13 725	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the service-connected ischemic heart disease.



INTRODUCTION

The Veteran served on active duty from March 1961 to February 1984.  He served in Vietnam from January 15 to December 22, 1969.

This appeal arose before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the St. Petersburg, Department of Veterans Affairs (VA), Regional Office (RO) that denied an increased evaluation for the Veteran's ischemic heart disease (IHD).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).


The Veteran submitted correspondence in June 2016 in which he indicated that, despite the award of a 100 percent schedular evaluation for his service-connected mood disorder, the April 2014 decision did not include entitlement to individual unemployability.  This correspondence refers to the March 2014 rating action that had increased his evaluation to 100 percent and which had denied entitlement to a total disability evaluation based on individual unemployability (TDIU).  While this correspondence is too late to act as a notice of disagreement, the Board finds that it is sufficient to constitute a new claim for TDIU.  Therefore, this issue is hereby referred to the RO for appropriate action.


FINDING OF FACT

On December 4, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2011, the RO awarded a 30 percent evaluation for the Veteran's service-connected IHD, effective September 17, 2010.  The Veteran subsequently perfected an appeal to the Board.  However, on December 4, 2015, he submitted correspondence that referred to notification of certification of this issue to the Board.  He stated:

Your letter surprised me since the VA granted me a 100% permanent and total disability on April 3, 2014 with no examination to be scheduled in the future.

I am unaware of any appeal in the VA claim process.  If there is a lingering appeal from prior to the VA 100% disability rating, it should be discarded, as it would be a waste of taxpayer monies to review it in view of my disability rating.

This letter clearly demonstrates the Veteran's request that the pending claim for an increased evaluation for the IHD be withdrawn (in light of the 100 percent evaluation assigned to his service-connected mood disorder).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
	                                                  MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


